Citation Nr: 1024145	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-39 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The Veteran had active service from January 1966 to December 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied entitlement to service 
connection for the claimed hearing loss and tinnitus.

In March 2008, the Veteran testified at a videoconference 
hearing before the undersigned; a transcript of that hearing 
is of record.  

The Board remanded these matters to the RO via the Appeals 
Management Center (AMC) for additional development in May 
2008.  Thereafter, the AMC continued the denial of the claims 
(as reflected in the March 2010 supplemental statement of the 
case (SSOC)), and returned the case to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  Evidence of record does not demonstrate that bilateral 
hearing loss was manifested during active service, was 
manifested within the first post-service year, or was 
developed as a result of an established event, injury, or 
disease during active service, including in-service noise 
exposure or acoustic trauma.

2.  Evidence of record does not demonstrate that tinnitus was 
manifested during active service, was manifested within the 
first post-service year, or was developed as a result of an 
established event, injury, or disease during active service, 
including claimed in-service noise exposure or acoustic 
trauma. 



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran by the RO in February 2005 that 
fully addressed all notice elements.  The letter was sent 
prior to the initial RO decision in these matters.  The 
letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

As indicated above, certain VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the March 2006 notice was provided to the Veteran, the 
claim was readjudicated in a March 2010 SSOC.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

A review of the claims file shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  His service treatment records, service 
personnel records, and all relevant VA and private treatment 
records pertaining to his claims have been obtained and 
associated with his claims file.  Further, the Veteran 
submitted written statements as well as private treatment 
records.  He was also provided an opportunity to set forth 
his contentions during the videoconference hearing before the 
undersigned in March 2008.

The Board notes that the case was remanded in May 2008 to 
obtain private treatment records from Dr. W.  The AMC sent a 
letter to the Veteran in June 2008, requesting that he submit 
a signed release of information for Dr. W.  The Veteran 
submitted an incomplete authorization (VA Form 21-4142) to 
obtain those treatment records during the same month.  
Thereafter, the AMC sent another letter to the Veteran in 
November 2009, requesting that he submit a signed and dated 
release of information for Dr. W.  However, the Veteran did 
not respond to the AMC's letter or submit any such release.  
The duty to assist is not always a one-way street.  If the 
Veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the 
AMC's attempts to obtain a release of information, the Board 
finds that the AMC has satisfied its obligation to obtain the 
identified private treatment records.  Multiple searches for 
any potential records from the Social Security Administration 
(SSA) repeatedly indicated that no data for the Veteran was 
found.

Next, specific VA medical examinations pertinent to the 
issues on appeal were obtained in February 2005 and March 
2007.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the March 2007 VA examination obtained 
in this case is more than adequate, as it was predicated on a 
full reading of the private and VA medical records in the 
Veteran's claims file.  The examination considers all of the 
pertinent evidence of record, to include service treatment 
records, service personnel records, and VA as well as private 
treatment records, and the statements of the appellant, and 
provides a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2009).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is 
not obliged to show that his hearing loss or tinnitus was 
present during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 
(Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus.  In his January 2005 
claim, he asserted that his claimed disorders were related to 
his in-service experiences, including noise exposure and 
acoustic trauma from firing small arms in boot camp. 

Service treatment records from the Veteran's period of active 
duty from January 1966 to December 1967 do not reflect any 
complaints, findings, or diagnosis of bilateral hearing loss 
or tinnitus.  

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Those are the figures on the left of each column 
below and are in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  The hearing evaluations discussed below were 
conducted using the ASA standards.  Therefore, in order to 
facilitate data comparison, the ASA standards (in 
parentheses) have been converted to ISO-ANSI standards.  For 
ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5).  
The following audiometric findings were reported during the 
Veteran's active service. 

Pure tone thresholds, in decibels, were reported as follows 
in audiograms included in his December 1965 induction 
examination report:


HERTZ

500
1000
2000
3000
4000
RIGHT
(5) 20
(5) 15
(0) 10 
N/A 
(20) 25 
LEFT
(0) 15
(5) 15
(0) 10
N/A 
(20) 25 



HERTZ

500
1000
2000
3000
4000
RIGHT
(5) 20
(5) 15
(0) 10 
(0) 10
(10) 15 
LEFT
(0) 15
(5) 15
(5) 15
(10) 20 
(20) 25

Pure tone thresholds, in decibels, were reported as follows 
in a December 1967 discharge examination report:


HERTZ

500
1000
2000
3000
4000
RIGHT
(-10) 5
(-10) 0
(-10) 0
N/A 
(20) 25
LEFT
(-10) 5
(-5) 5
(-5) 5
N/A 
(15) 20

Post-service VA treatment records dated from 2004 to 2007 
noted findings of hearing loss.  In a February 2005 VA audio 
examination report, the Veteran reported that he has tinnitus 
and trouble hearing.  It was noted that he had limited combat 
noise exposure but was exposed to noise in service when 
involved in small arms weapons training and jungle training.  
He denied any post-service occupational or recreational noise 
exposure and reported constant, bilateral tinnitus that had 
been present for several years.   He was noted to exhibit 
pure tone thresholds of the right ear at 500, 1000, 2000, 
3000 and 4000 Hertz of 20, 15, 10, 30, and 45 decibels.  Pure 
tone thresholds of the left ear at 500, 1000, 2000, 3000 and 
4000 Hertz were listed as 5, 10, 20, 35, and 60 decibels.  
Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 96 percent in the left ear.  The 
Board notes that these findings are indicative of a current 
bilateral hearing loss disability pursuant to 38 C.F.R. § 
3.385.

In February 2005, a VA audiologist indicated that he did not 
review the Veteran's service treatment records but that the 
Veteran's hearing results were not highly indicative of any 
extreme noise exposure at any time in his life and were more 
typical of presbycusis than extreme noise exposure.  While 
the examiner acknowledged that the Veteran was exposed to 
some weapons fire, there was no specified tinnitus onset date 
identified.  He opined that it was less than likely that the 
Veteran's hearing loss and tinnitus were related to military 
noise exposure.

The Veteran reported that he was exposed to noise while 
driving 2 1/2 ton trucks and riding in troop carriers during 
service in his November 2005 notice of disagreement.  In his 
December 2006 substantive appeal, the Veteran indicated that 
he has had ringing in his ears since he was in service, 
trained with all types of weapons during in-service jungle 
training at Camp Shelby, and has been employed as a sales 
representative since discharge from service. 

In a March 2007 VA audio examination report, the Veteran 
reported that he has tinnitus and difficulty hearing.  It was 
noted that he had limited combat noise exposure but was 
exposed to noise in service when involved in small arms 
weapons training and jungle training with a variety of 
different weapons.  He denied any post-service occupational 
or recreational noise exposure and reported constant, 
bilateral tinnitus that had been present for several years.  
The examiner indicated that the most likely etiology of the 
tinnitus was attributed to his hearing loss.  The Veteran was 
noted to exhibit pure tone thresholds of the right ear at 
500, 1000, 2000, 3000 and 4000 Hertz of 5, 15, 10, 35, and 45 
decibels.  Pure tone thresholds of the left ear at 500, 1000, 
2000, 3000 and 4000 Hertz were listed as 5, 10, 15, 40, and 
65 decibels.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and 100 percent in 
the left ear.  The Board notes that these findings are 
indicative of a current bilateral hearing loss disability 
pursuant to 38 C.F.R. § 3.385.

The examiner discussed the in-service audiogram findings in 
detail.  He observed that the Veteran's discharge examination 
did not include testing at the 3000 Hertz range.  He further 
noted that an audiological test conducted one year earlier 
include testing at the 3000 range, and that that test had 
been normal.  He also indicated that testing at the 4000 
range at that test and at discharge had been normal, which 
made it highly unlikely that there would have been a shift at 
the 3000 range within a one year period.  The examiner 
nevertheless acknowledged that hearing loss at 3000 Hertz 
could not be ruled out at the time of separation from 
service.   However, he opined that the Veteran's present 
hearing loss does not exhibit a hearing loss consistent with 
noise exposure and is more likely a result of presbycusis.   
While he acknowledged the Veteran's denials of any post-
service occupational or recreational noise exposure, he 
ultimately concluded that the Veteran's bilateral hearing 
loss and tinnitus are less likely than not a result of 
hazardous military noise exposure.  

The Veteran submitted a private audiogram that was dated in 
March 2008.  The audiogram included baseline and current 
audiometric findings in graphic instead of numeric form.  
However, audiometric examination results did reflect 
bilateral hearing loss for VA purposes as defined by 38 
C.F.R. § 3.385 as well as noted a finding of tinnitus in both 
ears.  Hickson element (1) is therefore met.

Turning to Hickson element (2), the Board will separately 
address disease and injury.

Concerning in-service disease, a review of the Veteran's 
service treatment records reveals no evidence of hearing loss 
or tinnitus. The Veteran's separation audiogram indicated 
normal hearing and contained no notation of tinnitus 
symptoms.  Furthermore, the record does not reflect medical 
evidence showing any manifestations of hearing loss or 
tinnitus during the one-year presumptive period after his 
separation from service.  Further, the Veteran's first 
mention of hearing loss was upon filing this claim in 2005, 
which was over 25 years after his service discharge.  
Accordingly, Hickson element (2) is not met with respect to 
disease.  The one-year presumption is also not established. 

With respect to in-service injury, during his March 2008 
hearing, the Veteran reported in-service noise exposure on 
military aircraft during transport as well as during jungle 
training with a variety of different weapons.  He reported 
that he did not seek treatment or evaluation for hearing loss 
and tinnitus until 1998 but that tinnitus had bothered him 
since service.  In a June 2008 statement, the Veteran 
reported additional in-service noise exposure when traveling 
on a troop carrier to Vietnam as well as returning home on a 
military cargo plane. 

The Veteran's DD Form 214 indicated that his military 
occupational specialty (MOS) was Mach Acct Spec (Machine 
Account Specialist).  Principal duties during his active duty 
included Basic Combat Training, Advanced Individual Training, 
Personnel Specialist, Records Reviewer, and Data Processing 
Equipment Operator.  Additional service personnel records 
detailed that he participated in the VN Counteroffensive 
Phase II.

Although the Board has no reason to doubt that the Veteran, 
like millions of other veterans, may have been exposed to 
noise during service, this does not automatically mean that 
there was injury (i.e., acoustic trauma) caused thereby.  The 
Veteran and his representative have not pointed to any such 
statutory or regulatory presumption, and the Board is aware 
of none.  Thus, while not necessarily disagreeing that the 
Veteran was exposed to noise from gunfire and aircraft, the 
Board rejects the notion that acoustic trauma and resulting 
ear damage should be conceded.  There is no objective 
evidence that the Veteran sustained any ear damage or injury 
in the performance of his duties, and there is no evidence of 
ear or hearing complaints in service or for decades 
thereafter.

In-service incurrence of injury is therefore not met as to 
hearing loss or tinnitus. Accordingly, Hickson element (2) is 
not satisfied as to either claim.  Consideration of the 
Veteran's claim could therefore stop here.  However, for the 
sake of being thorough, the Board will address Hickson 
element (3) - evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury

As noted, evidence of diagnoses of bilateral hearing loss and 
tinnitus are first shown many years after separation from 
active service and cannot be presumed to have been incurred 
during service.  The Board also notes that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  

Significantly, the record also includes no competent medical 
opinion establishing a medical relationship between the post-
service diagnoses of bilateral hearing loss and/or tinnitus 
to any established event in service, including claimed in-
service noise exposure.  In fact, in the March 2007 VA 
examination report, the VA audiologist specifically opined 
that Veteran's bilateral hearing loss and tinnitus are less 
likely than not a result of hazardous military noise 
exposure.

Evidence of record also includes the Veteran's statements and 
hearing testimony asserting continuity of tinnitus 
symptomatology since discharge as well as a nexus between his 
claimed hearing loss and tinnitus disorders and in-service 
noise exposure.  

	The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470; Charles 
v. Principi, 16 Vet. App. 370, 374 (2002), ("ringing in the 
ears is capable of lay observation").  As noted above, he 
has indicated that he continued to experience tinnitus since 
service.  In determining whether statements submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).
	 
In this case, the Board finds that the Veteran's reported 
history of hearing loss and tinnitus symptomatology since 
active service, while competent, is nonetheless not credible, 
as it is inconsistent with the other evidence of record.  
While he stated that his hearing loss and tinnitus began in 
service, his December 1967 service discharge examination 
report was absent of any complaints or findings of hearing 
loss and/or tinnitus.  Moreover, post-service evidence does 
not reflect any complaints or treatment related to the 
claimed hearing loss and tinnitus for many years following 
active service.  The Board also cannot ignore the 
significance of the fact that the Veteran first filed his 
claim for service connection in 2005, over 35 years after 
leaving service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  Recognition is 
further given to the Veteran's testimony wherein he stated 
that his memory of service was "not clear," and that the 
only medical opinions relating his tinnitus or hearing loss 
were limited to being oral in nature.  Thus, to the extent 
that he contends that this condition has existed since 
service, the Board simply does not find the Veteran to be 
credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007) (as a finder of fact, the Board, when considering 
whether lay evidence is satisfactory, the Board may also 
properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's 
demeanor when testifying at a hearing).  Therefore, 
continuity of tinnitus and/or hearing loss symptomatology has 
not been established, either through medical evidence or 
through his statements.

Lay evidence may be competent to establish medical etiology 
or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 
(2010) ("VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" 
and a mere conclusory generalized lay statement that a 
service event or illness caused the claimant's current 
condition is insufficient to require the Secretary to provide 
an examination).  Although the Veteran is competent to report 
that he was exposed to noise during service which resulted in 
his current bilateral hearing loss and tinnitus, the Board 
must still weigh his lay statements against the medical 
evidence of record.  Layno v. Brown, 6 Vet. App. at 465.  The 
Board does not find his statements concerning the etiology of 
his bilateral hearing loss and tinnitus to be credible, as 
they are inconsistent with probative and objective medical 
evidence of record which showed that his bilateral hearing 
loss and tinnitus are less likely than not a result of 
hazardous military noise exposure.  Thus, a nexus between the 
Veteran's claimed bilateral hearing loss or tinnitus and his 
active service has not been established, either through 
medical evidence or his statements.  

For the foregoing reasons, the claims for service connection 
for bilateral hearing loss and for tinnitus must be denied.  
In arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  As such, the appeals are 
denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
MICHAEL HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


